Title: From George Washington to Elias Dayton, 1 February 1782
From: Washington, George
To: Dayton, Elias


                  
                     Sir
                     Philadelphia 1st Feby 1782
                  
                  Mr Skinner th Commissary of Prisoners has informed me, that the communication between our Posts & those of the Enemy is stop’d, by the Sheriff’s having confined two persons who came in the last Flag.
                  I should not be sorry for this circumstance, was it not of some consequence that the business Mr Skinner has in hand should be completed.  I will thank you to make the necessary inquiry into this matter, and to take such measures as may be most proper for obtaining an interview between the two Commissaries.  with great regard I am Dr Sr Your Most Obedt Servt
                  
                     Go: Washington
                  
               